Title: To Thomas Jefferson from Lucas Sullivant, 3 September 1807
From: Sullivant, Lucas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Franklinton Franklin County. Ohio. 3rd Sepr 1807.
                        
                        Understanding that Congress has passed a law for the disposial of the lands in the late Purchase made by the
                            United States from the Indians and laying North of the Indian line So called as Designated in Waynes Treaty at Greenville
                            and Adjoining the Connecticut Reserve—By which law the President is Authorised to Appoint a Regester and a Receiver of
                            Publick Money, and to designate at What Place the office for the Sale of said lands shall be opened. Presuming Then that
                            the President will resort to the source of information which he may Receive to enable him to designate the most Suitable
                            Place to open the land office and like wise to enable him to Select the most Suitable Persons to fill the different
                            Appointments (Shoud Such be Selected from among the Citizens of Ohio). There fore I have taken the Liberty to name
                            Frederick Town on Owl Creek as being an Eligable place. It is within about four Miles of the lands to be offered for
                            Sale—and Through Frederick town Now passes the Road Laid out under the directions of Commissioners Appointed by the
                            legislature of this State. From Franklinton to the Portage on Cayuhoga and passes through the lands to be offer’d for
                            sale—for a very Considerable distance—which may Reasonable afford a direct inlet into the tract of Contry for sale, and
                            will afford to Strangers disposed to Purchase an easy or immediate
                            Communiation from the lands for Sale to the office—I also name Maxfield Ludlow of Hambleton County in this State whose
                            known Integrity and Abilities points him out among his Acquaintances as a trust Worthy Character to fill the office of
                            Register and whose Respectable Standing in Society and among the friends of his Country Warrants a Confidence of a
                            faithfull Performance of the duties Required of One filling a Publick Appointment—
                        With High Respect & due Esteem I am Sir yrs Respectfully
                        
                            Lucas Sullivant
                            
                        
                    